DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 3/29/2021 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al (US 7,044,858; hereinafter “Otto”) in view of Davis (US 9,126,094).

Regarding claim 1: Otto teaches a baton (Fig. 1-4; Abstract; expandable baton), comprising: a first tubular body having an outer surface (element 14 in Fig. 1-4); and a second tubular body at least partially surrounding the first tubular body and having an inner surface (element 12 in Fig. 1-4), with the inner surface spaced from the outer surface to define a breakaway interface therebetween (space between element 14 and 12, best illustrated in Fig. 4 where element 34 is located).
Otto teaches the baton of claim 1 but does not explicitly teach:
a relay baton; and a breakaway interface.
Davis teaches:
a relay baton (Abstract; track baton used in relays; Fig. 1A; col 4, ln 47-54); and a breakaway interface (Fig. 1B; col 7, ln 22-30; first and second member separable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Davis with the invention of Otto in order to provide functionality in track running.

Otto teaches:
Regarding claim 2: wherein the outer surface of the first tubular body further comprises a first tapered region defining a first angle (element 54 in Fig. 2-4; col 4, ln 52-67) and a second tapered region defining a second angle with respect to a longitudinal axis through the relay baton (element 48 in Fig. 2-4; col 4, ln 40-51).
Regarding claim 3: wherein the second angle is greater than the first angle (size and angle larger at element 48).
Regarding claim 4: wherein the first angle is positive and the second angle is negative (angles with respect to longitudinal axis in Fig. 4).
Regarding claim 5: wherein the first tapered region abuts the second tapered region, with the first and second tapered regions at least partially forming an overall tapered region defining an overall angle with respect to the longitudinal axis (tapered regions of elements 54 and 48 are connected, or abut in Fig. 4).
Regarding claim 6: wherein the inner surface of the second tubular body further comprises a third tapered region defining a third angle with respect to the longitudinal axis (element 56 being a tapered portion in Fig. 4; col 4, ln 52-67).
Regarding claim 7: wherein the third angle of the third tapered region is equal to the overall angle of the overall tapered region (element 56 would be a total angle of the angles from elements 48, 54 in Fig. 4).
Regarding claim 8: wherein the first tapered region contacts the second tapered region at two points of contact along the second tapered region to form a gap between the inner surface of the second tubular body and the outer surface of the first tubular body, thereby defining the breakaway interface (see gap near elements 52, 56 in Fig. 4; see element 54 contacts in Fig. 4).
Regarding claim 9: wherein the first tapered region extends to a distal end of the first tubular body (element 52 in Fig. 4).
Regarding claim 10: wherein the first tubular body is coaxial with the second tubular body when coupled (Figure 4).
Regarding claim 11: wherein the outer surface of the first tubular body further comprises at least one tapered region at least partially forming the breakaway interface (see gap near elements 52, 56 in Fig. 4).
Regarding claim 12: wherein the inner surface of the second tubular body comprises a tapered region that radially overlies the at least one tapered region of the first tubular body (element 46 in Fig. 4).
Regarding claim 13: wherein the at least one tapered region forms an overall tapered region along the first tubular body (element 46 in Fig. 4).

Regarding claim 14: Otto teaches a relay baton (Fig. 1-4; Abstract; expandable baton), comprising: a first tubular body having an outer surface with a non-continuous taper (element 16 in Fig. 1-4); and a second tubular body at least partially surrounding the first tubular body, the second tubular body having an inner surface with a continuous taper (element 14 in Fig. 1-4) defining a breakaway interface with the outer surface of the first tubular body (space between element 14 and 16, best illustrated in Fig. 4 where element 32 is located).
Otto teaches the baton of claim 14 but does not explicitly teach:
a relay baton; and a breakaway interface.
Davis teaches:
a relay baton (Abstract; track baton used in relays; Fig. 1A; col 4, ln 47-54); and a breakaway interface (Fig. 1B; col 7, ln 22-30; first and second member separable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Davis with the invention of Otto in order to provide functionality in track running.

Regarding claim 15: wherein the non-continuous taper further comprises at least a first tapered region defining a first angle (element 44 in Fig. 2-4; col 4, ln 52-67) and a second tapered region defining a second angle with respect to a longitudinal axis through the relay baton (element 56 in Fig. 2-4; col 4, ln 52-67).
Regarding claim 16: wherein the first angle is positive and the second angle is negative (angles with respect to longitudinal axis in Fig. 4).
Regarding claim 17: wherein the first tapered region abuts the second tapered region, with the first and second tapered regions at least partially forming an overall tapered region defining an overall angle with respect to the longitudinal axis (tapered regions of elements 56 and 44 are connected, or abut in Fig. 4).
Regarding claim 18: wherein the continuous taper of the second tubular body comprises a third tapered region defining a third angle with respect to the longitudinal axis (area by element 52 being a tapered portion in Fig. 4; col 4, ln 52-67).
Regarding claim 19: wherein the third angle of the third tapered region is equal to the overall angle of the overall tapered region (element 52 would be a total angle of the angles from elements 44, 56 in Fig. 4).
Regarding claim 20: wherein the continuous taper of the second tubular body radially overlies the non-continuous taper of the first tubular body (element 54 in Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quail (US 2014/0357382) and Walter et al (US 2014/0194212) both teach expandable batons which have a portion that is slightly tapered in connecting multiple assemblies. Todd (US 2003/0139215) also teaches a tapered section of a hollow tube body that is used to with a second body to form a taper lock. Parsons (US 6,223,441) teaches an emergency window-breaking tool with a head member containing a tubular body that connects with a reduced diameter cylindrical neck portion.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857